Case 1:15-cr-00627-ER Document 577 Filed 06/12/19 Page 1of1

MICHAEL L. SOSHNICK
Attorney at Laur

190 WILLIS AVENUE

SUITE 112
MINEOLA, NEW YorK 11501
MICHAEL L. SOSHNICK TEL (516) 294-1111
ie FAX (516) 294-5465
OH COURSE MSOSHNICK@SOSHNICKLAW.COM

JOHN LAWRENCE

June 12, 2019
Via Facsimile (212) 805-4051

Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States of America v. Rajesh Maddiwar
15 Cr. 627 (ER)

Dear Judge Ramos:

| represent Rajesh Maddiwar in the above referenced matter. | write to request a 30 day
adjournment of Mr. Maddiwar’s June 14, 2019 sentencing due to the fact that defendant’s pending
post-verdict motion for a judgment of acquittal has not yet been decided, and due to a previously
scheduled court appearance in Albany on June 14, 2019. Accordingly, | am requesting June 21, 2019,
July 2, 2019, July 12, 2019, July 17, 2019 or any day there after that may be convenient to the Court.
The government takes no position in regard to this matter.

Thank you for your consideration of this request.

Respectfully submitted,

Gee Jo

Michael L. Soshnick

MLS/ds
